Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/10/21 has been entered.
 In amendments dated 3/10/21, Applicant amended claims 1-2, 7, 10-11, 14, and 18-20, canceled no claims, and added new claim 23.  Claims 1-23 are presented for examination.

Amendments to the Claims
	Please amend claims 1 and 23 per below:
1. (Currently Amended) A non-transitory computer readable medium comprising instructions which, when executed by one or more hardware processors, causes performance of operations comprising:
identifying a set of attribute values, for a corresponding set of attributes, from a query for accessing data within a database; 
for a particular attribute value of the set of attribute values:
responsive to comparing a frequency of the particular attribute value with one or more other attribute values for the corresponding attribute in a set of previously-received queries, determining a probability of receiving the particular attribute value in the query; and

responsive to determining that the probability of receiving the particular attribute value 
outputting an indication that the query is anomalous.

23. (Currently Amended) A method, comprising: 
identifying a set of attribute values, for a corresponding set of attributes, from a query for accessing data within a database; 
for a particular attribute value of the set of attribute values:
responsive to comparing a frequency of the particular attribute value with one or more other attribute values for the corresponding attribute in a set of previously-received queries, determining a probability of receiving the particular attribute value in the query; and
determining whether the probability of receiving the particular attribute value in the query meets a threshold value; and
responsive to determining that the probability of receiving the particular attribute value 
outputting an indication that the query is anomalous.



Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance: the claimed invention recites the following features not found in the prior art for performing attribute-based detection of anomalous relational database queries: responsive to comparing a frequency of the particular attribute value with one or more other attribute values for the corresponding attribute in a set of previously-received queries, determining a probability of receiving the particular attribute value in the query; and determining whether the probability of receiving the particular attribute value in the query meets a threshold value; and responsive to determining that the probability of receiving the particular attribute value in the query does not meet the threshold value: outputting an indication that the query is anomalous; and for each particular attribute value of the set of attribute values: responsive to comparing a frequency of the particular attribute value with one or more other attribute values for the corresponding attribute in a set of previously received queries, determining a probability of receiving the particular attribute value in the query; and determining whether the probability of receiving the particular attribute value meets a threshold value; determining, based on the respective probabilities of receiving each attribute value of the set of attribute values, at least one of a joint probability for the set of attribute values or individual probabilities for the set of attribute values; and when at least one of the joint probability for the set of attribute values or an individual probability for receiving one or more attribute values in the set of attribute values does not satisfy a probability cutoff, outputting an indication that the query is anomalous.  Examiner believes these features, in combination with other features of the claimed invention, are a novel and unobvious enhancement over the prior art for performing attribute-based detection of anomalous relational database queries.


Responses to Applicant’s Remarks
	Regarding objection to claim 7 for antecedent basis of “the probability cutoff”, in view of amendments reciting “a probability cutoff,” this objection is withdrawn.  Regarding rejections to claims 1, 10, ad 19 under 35 U.S.C. 112(b) for undefined probability to determine, in view of amendments reciting the probability of receiving the particular attribute value in the query,” these rejections are withdrawn.  Examiner conducted another search of the prior art and did not find any references that taught the claimed invention, hence the Notice of Allowability issued here.

Relevant Prior Art
	During his search for prior art, Examiner found the following references to be relevant to Applicant’s claimed invention.  Each reference is listed on the Notice of References form included in this office action:
	Lian (CN 107644162) teaches detecting and responding to web page threats by looking at the joint probability of the request string in an attack request and whether said probability is above a threshold or not, does not teach determining probabilities from attributes in a query (from English abstract and translation of application); and   


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE M MOSER whose telephone number is (571)270-1718.  The examiner can normally be reached on M-W, F 10a-6p, Th 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on x23978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRUCE M MOSER/Primary Examiner, Art Unit 2154                                                                                                                                                                                                        3/29/21